 Anheuser-Busch, Inc. and Randy Burnworth. Case 31-CA 7424November 6. 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PIFNELI 0AND TRUESDALEOn June 27, 1978, Administrative Law Judge Rich-ard J. Boyce issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, and counsel for the GeneralCounsel filed cross-exceptions and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, exceptas modified herein, and to adopt his recommendedOrder.For the reasons stated by the Administrative LawJudge, we find that the Respondent violated Section8(a)(1) of the Act because its suspension of RandyBurnworth was motiviated by the protected concert-ed activity in which he engaged on September 30,1977. Additionally, we find, in agreement with theAdministrative Law Judge, that Burnworth's suspen-sion on September 30 was unlawful in any event be-cause it was induced, at least in part, by his variousprotected concerted activities earlier that month.We do not, however, adopt the AdministrativeLaw Judge's rationale which dismisses the Respon-dent's contention that Burnworth's September 30 re-fusal to work contravened the no-strike clause andthus was without protection. In our view, the Admin-istrative Law Judge's discussion on this argument isinapposite because Burnworth's actions on that datedid not rise to the level of being a strike or a workstoppage.The record reveals that, on the day of his suspen-sion, Foreman Glen Marshall had assigned Burn-worth and a fellow workman, Andrew Bittner, thetask of changing the filter bags on the pneumaticconveyor system in the Respondent's grain storagebuilding. This job is considered an undesirable onebecause grain dust escaping the bags during thechanging process completely covers those performingthe work. Burnworth, aware that grain dust in sus-pension presents a danger of explosion, knew thatANHEUSER-BUSCH, INC.workmen in the grain house were conducting weldingoperations. Burnworth reminded Marshall of a previ-ous conversation between them regarding the safetyof welding in the grain building and told him that"he might have to refuse to do the work." Marshalladmonished Burnworth to inspect the grain buildingbefore making such a decision, to which Burnworthreplied that even entering the building would be dan-gerous if welding was in progress.Approximately I hour later, having completedother work assigned them, Burnworth and Bittner in-formed Foremen Marshall and Bob Holzworth thatthev were proceeding to the grain house and inquiredwhether the welding operations had been completed.Holzworth retorted that the assignment presented nodanger. Burnworth, citing various of its sections, re-sponded that he believed that welding in the grainbuilding violated the city's fire code. Holzworth stat-ed that he had spoken with Jim Turner, manager ofindustrial relations, who had assured him the workwas safe.Burnworth and Bittner then proceeded to the grainhouse, agreeing that they would not work in thebuilding should welding be in progress. Burnworthtestified that when he arrived at the grain house, hefound it freer of dust than he had ever seen it, and henoticed that all the windows had been opened to pro-vide maximum ventilation. He spoke with the weld-ers who were present and learned they would be fin-ished in 10 to 15 minutes; thereupon Burnworth andBittner departed the building to wait.' Foreman Mar-shall, finding them outside the grain building, askedthem why they were not at work, to which Burnworthreplied that, because of the welding, it was hazardousto be in the building. Marshall recounted the safetyprecautions Respondent had taken in the building,but Burnworth and Bittner again refused to workwhile the welders were working. Marshall then tookthem to speak to Holzworth. who, after speakingwith Burnworth, suspended him pursuant to the di-rection of Turner.We find no basis on these facts to conclude thatBurnworth's actions amounted to a strike. The rec-ord presents no evidence that Burnworth intendedhis actions either to pressure Respondent to grantany concessions or to protest any of its policies. Heand Bittner simply deferred execution of their assign-ment until the welders completed their work in thegrain building, a period which was expected to befrom 10 to 15 minutes. Similarly, we do not find thaturnv.orth lestified thal he used Ihis time tor obtain materia.ls and equip-menl required to effect the assignment207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis act amounted to a work stoppage of the typecontemplated by the no-strike clause, due to its briefduration and the failure of Respondent to show thatit in any way interfered with production.2Thus, wedismiss Respondent's contention on this point, but inso doing we do not rely on the rationale of the Ad-ministrative Law Judge. We affirm the conclusionsof the Administrative Law Judge in all other re-spects.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Anheuser-Busch, Inc.,Los Angeles, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.2See Shelry & Anderson Furniture Manufacture (Co., Inc. v. N .R B.. 497F.2d 1200, 1203 (91h ('ir 1974). Empire Steel Manufaciuring (Conpany. Inc..234 NLRB 530. (1978).DECISIONSTATEMENT OF THE CASERIKHARD J BOYCE. Administrative Law Judge: This casewas heard before me in Los Angeles, California, on March14, 15, and 16, 1978. The charge was filed on October 5,1977, by Randy Burnworth, acting in his individual capaci-ty (Burnworth). The complaint issued on November 30,alleging that Anheuser-Busch, Inc. (Respondent), had vio-lated Section 8(a)(1) and (3) of the National Labor Rela-tions Act (Act), as amended.Post-trial briefs were filed for the General Counsel andfor Respondent.I JURISDICTI(ONRespondent is a Missouri corporation engaged in the op-eration of a brewery in Van Nuys, California. Its annualgross income exceeds $500,000. and it annually ships beerof a value exceeding $50,000 across state lines.Respondent is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.II ISSI FThe complaint alleges that Respondent violated Section8(a)(l) and (3) by suspending Burnworth from September30 through October 9, 1977. The answer denies any wrong-doing.III. THE ALLEGED UNFAIR LABOR PRACTICEA. EvidenceBurnworth is a swing-shift maintenance machinist at Re-spondent's Van Nuys brewery and part of a unit coveredby a labor agreement between Respondent and DistrictLodge No. 94, International Association of Machinists(Union).' His immediate supervisor is Glen Marshall, fore-man of the maintenance department. Marshall's immediatesuperior is Bob Holzworth, general foreman of the swingshift.Burnworth, among others, is called upon from time totime to change filter bags or "socks" in the brewery's airve-yor. The airveyor has 60 such socks, which filter foreignmatter from grains used in the brewing process. The socksare 6 inches in diameter and range in length from 66 to 74inches. They are replaced every 2 or 3 months, the proce-dure taking 20 to 30 minutes per sock and requiring twoemployees. Marshall testified that those changing socks"will be covered with the dust from head to foot," and thatit is an "undesirable job" for that reason.The airveyor is a multistory cylindrical structure situatedin the grain building at the brewery, in a room 72 feet highby 52 feet square. The socks are housed at the seventh floorlevel and are accessible by catwalk. The room is heavilywindowed for ventilation purposes, and its light fixtures,switches, etc., are designed to minimize the possibility ofigniting a dust explosion.As is more fully described below, Burnworth's suspen-sion followed his refusal on September 30, 1977, to changesocks while welding was being done in the room. This hadbecome a point of contention 3 or so weeks before, whenhe and a coworker were told to change socks in the samecircumstances. Burnworth was reluctant then to undertakethe task, telling Marshall and Holzworth of his concernthat the welding might spark an explosion. They were un-sympathetic, Holzworth declaring that the practice hadbeen in effect for 20 years without mishap and invitingBurnworth to go home if he did not like it. With that,Burnworth and the coworker returned to the airveyor. Thewelding by then was done, and they changed socks as or-dered.Soon after that initial confrontation, Burnworth beganto discuss the seeming danger of the situation with variousof his coworkers, espousing the need for the developmentand posting of rules governing welding, etc., in the grainbuilding. They shared his concern and assisted him inworking up a series of questions and comments to be put tomanagement regarding the matter.Burnworth showed a handwritten draft of the questionsand comments to his union steward, Don Hendrickson,who likewise shared his concern. Hendrickson arranged forhis wife to convert the draft to this typewritten form: 2Safety Question:Who and how determines when it is safe and byIt is concluded that the Union is a labor organization within the mean-ini of Sec 2(5) of the Act' Spelling errors corrected.208 ANHEUSER-BUSCH, INC.what procedures when followed is it determined safeto:I. Use electric drill motor?2. Use air motor?3. Use cutting torch?4. Use welder?5. Have on person a ligh:ter and smoke in thegrain building?We were under opinion that none of the above wereallowed, unless the following were:1. All windows are open.2. By scientific method determine amount ofgrain dust in air is at a safe non-combustible level.(What method is used?)3. All exposed areas vacuumed and cleaned.4. Possible area wetted.5. All machinery that could spout dust into workarea shut off, and tagged at all on switches.6. All other normal fire precautions are in effect.Now to point out, we arrived on 7th floor of grainbuilding to discover several men at work, some weld-ing, some soldering, and some using cutting torch.Upon examination we discovered:1. That only 4 or 5 windows were open, (and wedon't think that is sufficient.)2. Areas poorly cleaned with much dust residue.3. No electrical shutdown enforced.4. Areas not wetted down.5. One "engineer said it was safe." By what scien-tific method did he use to gain this knowledge andpower?6. No fire permit or extra fire extinguishers onsite visible.WE DESIRE ANSWERS TO ALL THE ABOVE QUESTIONS BE POSTED ONTHE BULLETIN BOARDHendrickson Hendrickson gave a copy of the documentto one of the employees, Richard Garcia, for presentationat the September 13 monthly meeting of Respondent'ssafety committee. Garcia was not a member of the commit-tee, but was to attend as the winner of a safety slogancontest. Garcia gave the copy to Donald Burnell, supervis-or of plant personnel, either just before or just after themeeting adjourned. Whichever, it did not receive commit-tee consideration.On September 14, Burnell discussed the document withhis superior, James Turner, manager of industrial relations.This was by long-distance telephone, Turner being at com-pany headquarters in St. Louis, Mo. Turner felt that someof the points bore validity and directed Burnell to takethem up with the brewmaster, Jim Bianchi, and the mainte-nance superintendent, George Edwards. Burnell accord-ingly met with Bianchi and Edwards, and also with Mar-shall and Holzworth, on September 15. There was somespeculation during these meetings about the authorship ofthe questions and comments, with Burnworth being isolat-ed as most likely.Later on the 15th, Hendrickson noticed that the minutesof the safety committee meeting had no mention of thequestions and comments and asked Burnell if they hadbeen received. Burnell said they had, and Hendricksonasked if he intended to respond to them. Burnell repliedthat there was no need for that, that he had reviewed thesituation and saw no basis for concern about safety in thegrain building. Burnell then either said he knew or askedHendrickson who was responsible for the document. Ineither case, no names were mentioned.On September 16, reacting to the nonmention in theminutes of the questions and comments, Burnworth madethe first of numerous telephone calls to the Van Nuys Divi-sion of the Los Angeles Fire Department and to the Cali-fornia Division of Industrial Safety. The calls to the firedepartment prompted Arthur Bowman, a fire inspector, tovisit the brewery on September 23, at which time he wasescorted through the grain building by the plant engineer,Hubert Smith. Explaining his presence, Bowman toldSmith that there had been "a complaint ... regardingwelding that was being done under allegedly unsafe condi-tions in the grain building." He did not identify the com-plainant.Based upon his inspection and upon research aboutgrain-dust explosions.3Bowman sent a citation of fire/lifesafety violation to Respondent. The citation, dated Sep-tember 27 and received September 30, states among otherthings:2. N.F.P.A. Pamphlet #51-B will be your source ofprecautionary measures (minimum) which you will beexpected to adhere to.3. Provide written instructions on bulletin board inmaintenance offices of complied directions and pre-cautions taken from above pamphlet for all mainte-nance personnel's knowledge and reference.The N.F.P.A. is the National Fire Protection Associa-tion, and its standards as set forth in its various pamphletsare incorporated in the Los Angeles Fire Code. Among thestandards set forth in Pamphlet 51-B is this:41. Cutting or welding shall not be permitted in thefollowing situations:* ..* *413. In the presence of explosive atmospheres (mix-tures of flammable gases, vapors, liquids or dusts withair), or explosive atmospheres ...that may developin areas with an accumulation of combustible dusts.Meanwhile, Burnell discussed the situation with AlanBall of Respondent's insurance carrier, Zurich-AmericanAmong other things Bow man consulted by telephone with the St. LoutsFire Department because of the heavr concentration of grain storage facil-ities in its jurisdiciion.4Pamphlet 61 B of the N. F P.A. contains this paragraph:10101 Welding and cutting operations are potentialiy one of the mosthazardous operations tha: may be conducted in grain storage and han-dling buildings. fhis is parlicularly true because of the combustibledust and other refuse which might he found in the Immediate vicinitywhere welding or cutting is carried out209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInsurance Companies. On September 2some printed materials to Burnell describibe taken in the operation of grain-handcluding this:17. Ignition Sources(b) Welding and Cutting not donenary understanding prior to such wewritten permission. All dust producarea shut down....On September 26, Ball inspected the gian independent consulting engineer, CIthough both commented at the time thatwell kept, they did say that they had certtions, which were reduced to writing an(spondent on October 10. Neither Ball nothe sock-changing process, and neither wion of its being done during welding. Thtions are silent on that issue.On September 28, Burnworth showed ations and comments to Marshall and urgeand posting of safety rules. Marshall rcould do nothing about it, and suggestego to the Union and to the OccupationalAdministration (OSHA).On September 30, Marshall directedcoworker, Andrew Bittner, to change sotion of what they were doing. Burnworthing was in progress in the grain buildinshall of their conversation of the 28th arhave to refuse to do the work." MarshBurnworth go to the grain building andtion of the situation before making up hiworth replied that even that would bewere going on. Burnworth then asked, orMarshall thought he should clock out, orwork he could do.An hour or so later, when he and Bittgo to the grain building, Burnworth inforHolzworth that they were on their way atof the welding. Holzworth, citing sundrprecautions that had been taken, stateddanger, and Burnworth countered thatspondent to be in violation of certain firhe had obtained. Holzworth respondedindustrial relations manager, had assuredation was safe, to which Burnworth decdid not have to work in it.Burnworth and Bittner then proceebuilding, agreeing en route that they 1socks if welding was underway. Upon athe building to be immaculately clean,than they had ever seen it, and that theopened to achieve maximum ventilation.then present, although a welding crew pBurnworth ascertained from the weldebe done in 10 or 15 minutes, and he a]building to await that. Moments later, Mthem near the brewhouse. He asked w1, Ball delivered working, and Burnworth said it was unsafe in the grainng precautions to building because of the welding. Marshall, first reciting theling facilities, in- litany of precautions that had been taken, asked them to goto work and they refused.5The three then went before Holzworth. Marshall relatedwhat had just happened, and Holzworth conferred with* * Turner by telephone. Pursuant to Turner's guidance,ewithout prelimi- Holzworth recited anew the assorted precautions that hadbeen taken and asked Burnworth if he still refused to work)rk and only withing operations in tduring welding. Burnworth said that he did, adding thatthe welding was almost over. Holzworth said that that wasirrelevant and, still following Turner's instructions, an-rain building with nounced that Burnworth was suspended pending furtherharles Smith. Al- investigation. Bittner apparently was silent throughout thist the building was meeting and suffered no sanctions for his part in the mat-ain recommenda- ter. He changed the socks later that evening, after the weld-d received by Re- ing had ended, aided by another employee.)r Smith observed On October 3, Burnworth received a notice of violationas asked his opin- of plant rules or regulations. It states that he had violatedheir recommenda- plant rule I I-A by refusing to "perform assigned work orrefusal to comply with supervisory instructions." It furthera copy of his ques- states:!d the formulation You are hereby suspended for one week from Octoberesponded that he 3, 1977, to and including October 9, 1977. You willd that Burnworth report to work on your regular shift on Monday, Octo-Safety and Health ber 10, 1977. Any further violations will result in amore severe disciplinary action.Burnworth and acks upon comple- On October 4, having been informed by Burnworth of, aware that weld- the September 30 incident, Inspector Bowman sent Re-g, reminded Mar- spondent a second citation concerning "welding and/ornd said he "might cutting in grain elevator"; on November 3, a fire preven-all suggested that tion engineer for the City of Los Angeles recommended tomake an evalua- Respondent by letter that "the removal of socks from thes mind, and Burn- airveyor system should not be undertaken during weldingunsafe if welding operations"; and, on November 10, Respondent incorpo-stensibly in jest, if rated that recommendation in a newly posted procedurer if there was other for cutting and welding.Turner testified that the decision to suspend Burnworthtner were ready to was his alone and that, when he directed it on the 30th, hemed Marshall and only knew that an employee, identity and circumstancesid asked the status unknown, had refused to follow orders. Turner embel-y inspections and lished that, when he talked to Holzworth on the 30th, hethat there was no "made no connection with the previous problem" of safetyt he believed Re- in the grain building. He testified elsewhere, however, thatre regulations that it was not necessary for Holzworth to go into particulari that Turner, the detail with him on the 30th because "I was very familiarI him that the situ- with the events leading up to this, because of the questions,,lared that Turner because of my investigations, because of my discussionwith various people." Consistent with this latter testimony,ded to the grain Marshall testified that he was aware, on September 30, thatwould not change the controversy about safety in the grain building wasarrival, they found "coming to a head" and that he assumed Burnworth to beperhaps more so "responsible." Marshall nevertheless denied that Burn-windows had been worth was assigned the sock-changing operation that day·Nor were welders to facilitate a confrontation.resently appeared. Turner testified at one point that he did not learn of!rs that they would Burnworth's part in the written questions and commentsnd Bittner left the until well after the suspension, only to concede that he first1arshall came uponvhy they were not5 Marshall testified that "they refused."210 ANHEUSER-BUSCH, INC."suspected" Burnworth's authorship sometime betweenSeptember 19 and 27.The controlling labor agreement contains this no-strike,no-lockout clause:During the term of this Agreement, the Union shallnot authorize, cause, engage in, sanction, or assist in astrike, work stoppage, or slowdown against the Com-pany. The Company shall not cause, permit, or engagein any lockout of the employees covered hereby.The agreement also contains this provision, under "SafetyRules":No employee shall be discharged or disciplined forrefusing to work on a job if his refusal is based uponthe claim that said job is not safe, or might undulyendanger his health, until it is determined by the Em-ployer that the job is or has been made safe, or will notunduly endanger his health. Any dispute concerningsuch determination is subject to the grievance proce-dure.B. ConclusionIt is concluded that Respondent violated Section 8(a)(l)by its suspension of Burnworth.The conduct ostensibly triggering the suspension-Burnworth's refusal to change socks during welding onSeptember 30th-was a concerted activity, normally pro-tected by the Act, for two reasons. First, Bittner joined inthe refusal; 6 and second, even had Burnworth been actingalone, he was acting in arguable vindication of his rightunder the agreement to refuse "to work on a job if hisrefusal is based upon the claim that the job is not safe." Asstated in Roadway Express, Inc., 217 NLRB 278, 279(1975):[W]hen an employee makes complaints concerningsafety matters which are embodied in a contract, he isacting not only in his own interest, but is attempting toenforce such contract provisions in the interest of allthe employees covered under that contract. Such ac-tivity we have found to be concerted and protectedunder the Act.Given Burnworth's arguable contract entitlement to refuseto work, it does not detract from the refusal's protectedcharacter that it may not, in fact, have comported with thecorrect interpretation of the clause in question. The SingerCompany, Climate Control Division, 198 NLRB 870 (1972).Burnworth's various safety activities before September30th-discussing with his coworkers the safety of weldingin the grain building and drafting the questions and com-ments in consultation with them, calling the situation tothe attention of the fire department and the Division ofIndustrial Safety, and going over the questions and com-ments with Marshall on September 28th-likewise were6 nion Boiler Company. 213 NLRB 81i (1974): Eirex Internaurlnal, In,213 NLRB 260 (1974); Belfr' Coal ( orporation. 139 NIRB 1058 (19621Respondent's assertion is rejected that it had no knov, ledge that Burnivorthand Bittner were acting in concert. As noted in a preslus footnote. Mar-shall testified that when he asked them to go to work. "thes refused."concerted activities, normally protected by the Act.7It isinferable, moreover, that the suspension was motivated bythe September 30 incident in combination with some or allof these activities and not, as Respondent would have it, bythat incident in isolation. Most revealing of this, Bittner, acopartner with Burnworth on the 30th but not before, wasnot disciplined. Further to the same effect was Marshall'stestimony that the safety issue was "coming to a head" onthe 30th, with Burnworth assumedly at the core. That "thegun was loaded and cocked" was suggested as well byTurner's testimony that he was so abreast of the matterthat a minimum of explanation was needed whenHolzworth called to report the refusal to work. Finally,Respondent received Inspector Bowman's first citationearlier on the 30th-a development doubtless tending tobring things "to a head" that day and which doubtless waslinked in management minds with Burnworth's safety ac-tivities.Thus, even accepting Respondent's argument that therefusal to work on the 30th constituted a stnke and that itwas without statutory protection because of the no-strikeprovision, the suspension still was unlawful because pro-voked in part by Burnworth's other concerted activities,the protected status of which had not even arguably beenwaived through the bargaining process. Quoting from Con-struction, Production & Maintenance Laborers' Union localNo. 383, affiliated with Laborers' International Union ofNorth America, AFL-CIO (William Pulice Concrete Con-struction), 236 NLRB 125 (1978):[T]o find a violation of the Act it need only be shownthat a respondent's conduct was, in part, discriminato-rily motivated, and the coexistence of separate lawfulreasons does not eliminate the unlawful aspect of theconduct in question. In such cases, where a respon-dent's motivations are mixed, the Board has held thatthe legal effect of the conduct is the same as thoughthe illegal reason for its action was the only operativereason.Beyond that, Respondent's argument that the September30 refusal was without protection because of the no-strikeclause gives unwarranted breadth to the language of thatclause. It states only that "the Union shall not ...." no-where proscribing employee action independently under-taken. To give it the broader sweep Respondent urgeswould be to ignore the precept that "the waiver of statutoryrights is not lightly to be inferred" 8 and "must be 'clearand unmistable.' "9 Not only is such a waiver not inferablefrom the no-strike clause, as concerns situations such as therefusal on the 30th, it is directly belied by the clause per-mitting work refusals "based upon the claim that the job isnot safe."Also rejected is Respondent's argument that the Septem-ber 30 refusal was unprotected because the clause just citedIF.g .H & P totor fxprers. In(. 230 Nl.RB 653 (1977) (threat ha em-plosee to make safets-related complaint to a Federal agenc): .4illelua( u.shwln (), Inc. 221 NL RB 999 11975) (safeti-related co.mplaint hb) em-plo.see to a state agenc): Eri Straetr ( rmpani. 213 Nl RB 344 (19741(safetl-related complaint hb emnploee to management)G(;ari-ltohoar, aler ( orporatrin. 210 NL.RB 742. 745 ( 1974)Insura,( 1 ,orketrl International Union, .4Ft .( 10, l) -t 0 Joihn Han-,,,A 1,tual ltti e Insuraznce ( 'otpanl, 236 NI RB 44)0 (1')78).211 DE(CISIONS OF NATIONAL LABOR RELATIONS BOARDpermits refusals to work only "until it is determined by theEmployer that the job is or has been made safe," Respon-dent assertedly having made such a determination. The is-sue of clear and unmistakable waiver aside, this argumentis incompatible with the conclusion reached above thatBurnworth's refusal gained statutory protection in part be-cause it enjoyed arguable sanction under that same provi-sion. The argument also assumes a fact not in evidence-namely, that any kind of good-faith determination hadbeen made regarding the safety of coincident welding andsock-changing.Apart from his protected concerted activities, Burnworthengaged in protected union activity by enlisting the unionsteward, Hendrickson, in aid of his safety campaign. If Re-spondent's suspension of him was motivated in part by thisactivity, the suspension of course violated Section 8(a)(3)as well as 8(a)(l). It is concluded, however, since the rem-edy would not be significantly affected, that there is noneed to reach this issue.It also is concluded, in light of the preceding analysis,that there is no need to assess the September 30 refusal towork in terms of Section 502 of the Act.10CONCLUSIONS OF LAWI. By suspending Randy Burnworth as found herein,Respondent violated Section 8(a)( 1) of the Act.2. This unfair labor practice affects commerce withinthe meaning of Section 2(6) and (7) of the Act.ORDER "The Respondent, Anheuser-Busch, Inc., Los Angeles,California, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Suspending or otherwise discriminating against itsemployees for engaging in protected concerted activities.(b) In any like or related manner interfering with, re-straining, or coercing its employees in their exercise ofrights under the Act.2. Take this affirmative action:(a) Make Randy Burnworth whole for any loss of earn-ings or benefits suffered by reason of his unlawful suspen-sion, plus interest.t2(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its brewery in Van Nuys, California, copies ofthe attached notice marked "Appendix." 13 Copies of saidnotice, on forms provided by the Regional Director forRegion 31, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all palces where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IU Sec. 502 states that "the quitting of labor by an employee or employeesIn good faith because of abnormally dangerous conditions for work ...[shall not] be deemed a strike under this Act."All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the Natiional Labor Relations Board.the findings. conclusions. and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.2 Backpay is to be computed in accordance with iF W Woolworth Com-pant, 90 NLRB 289 1950), with interest to be computed in the manner setforth in Florida Steel Corporatlin, 231 NLRB 651 (1977). See, generally. IsisPlumhing i& Heating (Co 138 NLRB 716 (1962).In the event that this Order is enforced by a judgment of a UnitedStates ('ourt of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the Ulnited States (Court of Appeals Enforcing an Order of theNational L.abor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties participated and had achance to give evidence, the National Labor RelationsBoard has found that we committed an unfair labor prac-tice in violation of Section 8(a)( ) of the National LaborRelations Act, as amended, and has ordered us to post thisnotice and abide by it.Section 7 of the National Labor Relations Act givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activity except tothe extent that the employees' bargaining represen-tative and employer have a collective-bargainingagreement which imposes a lawful requirement thatemployees become union members.WE WILL NOT suspend or otherwise discriminateagainst our employees for engaging in protected con-certed activities.WE WILL Nor in any like or related manner interferewith, restrain, or coerce our employees in their exer-cise of rights under the Act.WE WILL make Randy Burnworth whole for any lossof earnings or benefits suffered by reason of his un-lawful suspension, plus interest.ANHEUSER-ButS(Hi IN(212